Case 1:17-cr-00151-MAC-KFG Document 254 Filed 02/18/21 Page 1 of 2 PageID #: 4498




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

  UNITED STATES OF AMERICA                      §
                                                §
  v.                                            §       No. 1:17-CR-00151
                                                §       (Judge Marcia Crone)
  MOHAMED IBRAHIM AHMED                         §
  a.k.a. “Talha”, “Mohammed El Eritri”,         §
  “Abu Zakaria”                                 §

                  NOTICE OF INTENT TO REQUEST REDACTION

         Notice is hereby given that a statement of redaction will be submitted to the court

  reporter within 21 days from the filing of the transcript with the Clerk of Court. The

  proceedings occurred on 12/02/2019, 12/03/2019, 12/04/2019, 12/05/2019, 12/06/2019,

  12/09/2019, 12/10/2019, 12/11/2019, 12/12/2019, 12/13/2019, and 10/19/20 and were

  reported by Christina Bickham, the court reporter.

         Dated: February 18, 2021
                                            Respectfully submitted,

                                            NICHOLAS J. GANJEI
                                            ACTING UNITED STATES ATTORNEY


                                            CHRISTOPHER RAPP
                                            Assistant United States Attorney
                                            Eastern District of Texas

                                            /s/
                                            ALICIA H COOK
                                            STEPHANIE SWEETEN
                                            Trial Attorneys
                                            Counterterrorism Section
                                            National Security Division
                                            Department of Justice
Case 1:17-cr-00151-MAC-KFG Document 254 Filed 02/18/21 Page 2 of 2 PageID #: 4499




                              CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2021, I served a true and correct copy of this

  document on Defendant’s counsel of record by means of the Court’s CM-ECF system,

  and separately provided a copy to the court reporter by .pdf attachment to email.




                                           /s/ ALICIA H COOK
